Case 3:19-cv-00640-TJC-JRK Document 49 Filed 11/13/20 Page 1 of 5 PageID 464




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION
                                CASE NO. 3:19-CV-00640-TJC-JRK
  NANCY HARVEY, on behalf of herself
  and all others similarly situated,
         Plaintiff,
  v.
  THE HAMMEL & KAPLAN COMPANY
  LLC d/b/a HOSPITAL LIEN STRATEGIES,
         Defendant.
                                         /

         PLAINTIFF’S UNOPPOSED MOTION FOR FINAL APPROVAL OF
                       CLASS ACTION SETTLEMENT

         Plaintiff Nancy Harvey, individually and on behalf of all others similarly situated,

  by and through undersigned counsel, pursuant to Rule 23 of the Federal Rules of Civil

  Procedure, and in accordance with the Court’s Preliminary Approval Order [D.E. 41], and

  in advance of the final fairness hearing scheduled for November 23, 2020, hereby files this

  unopposed motion requesting final approval of this class action settlement including

  attorney’s fees and litigation costs, and payment to the class representative, and in support

  thereof states as follows:1


  1
    Defendant does not oppose this Motion for settlement purposes only under the precise
  terms stated herein and in Plaintiff’s Memorandum of Law in support of the Motion, and
  as further set forth in the parties’ Class Action Settlement and Release. Defendant expressly
  denies any alleged violation of any state or federal statutory or common laws, wrongdoing,
  liability or damages whatsoever with respect to the allegations and claims in this case.
  Defendant further expressly denies that a class can be certified outside of this Settlement
  and the precise terms stated herein.
Case 3:19-cv-00640-TJC-JRK Document 49 Filed 11/13/20 Page 2 of 5 PageID 465




         1.      On August 27, 2020, the Court entered its Order granting preliminary

  approval of the Parties’ Class Action Settlement Agreement and Release and approving the

  provision of the Parties’ Notice of Proposed Class Action Settlement (“Notice”) to the

  Settlement Class. [D.E. 41]. The Order further provided that it appears likely that the Court

  will be able to: (1) approve the proposed settlement as fair, adequate, and reasonable under

  Rule 23(e)(2); and (2) certify the class for purposes of judgment on the proposed settlement

  pursuant to Rules 23(a) and (b). Id.

         2.      The Parties have complied with the dictates of the Court’s Order. The

  Parties have timely effectuated dissemination of the Notice to the members of the

  Settlement Class. The Notice provided the method to opt out and be excluded from the

  Settlement Class and/or to object to the settlement along with the date, time and location

  of the scheduled Final Approval Hearing. 2 Additionally, the Parties timely provided notices

  of the proposed settlement to the United States Attorney General, Florida Attorney General

  and Georgia Attorney General, which identified the case caption, explained that a proposed

  class action settlement had been reached between the Parties, and included copies of the

  applicable documents from this case as required under 28 U.S.C. § 1715(b). See D.E. 42.

         3.      No Settlement Class members have filed or otherwise stated an objection to

  the proposed settlement or expressed a desire to intervene in this action. Additionally, no

  Settlement Class members have asked to opt out of and be excluded from the proposed



  2
   In accordance with the Court’s October 29, 2020 Order [D.E. 46], the Parties have further
  provided additional notice to the Settlement Class of the rescheduled Final Approval
  Hearing on November 23, 2020. See D.E. 47.



                                               2
Case 3:19-cv-00640-TJC-JRK Document 49 Filed 11/13/20 Page 3 of 5 PageID 466




  settlement. The response of the Settlement Class reflects favorable reception of the

  proposed settlement. This response is consistent with the fact that the settlement offers

  real, meaningful relief to Settlement Class members.

         4.      For the reasons set forth more fully in Plaintiff’s accompanying

  Memorandum of Law, the proposed settlement is fair, adequate and reasonable, and meets

  the criteria under Federal Rule of Civil Procedure 23(e) as well as under the applicable case

  law for final approval.

         5.      In addition, the requested payment to the Class Representative Plaintiff, and

  the request for attorneys’ fees and costs, are fair and reasonable and fall within the

  established range for comparable class action settlements, and should be approved for the

  reasons more fully set forth in Plaintiff’s Unopposed Motion for Approval of Attorney Fees

  and Incorporated Memorandum of Law and Joint Response to this Court’s Order of

  September 25, 2020. [D.E. 44 & 45].

         WHEREFORE, Plaintiff respectfully requests that at the hearing scheduled for

  November 23, 2020, the Court enter an order granting final approval of the Parties’

  proposed Class Action Settlement.

                            Local Rule 3.01(g) Certificate of Counsel

         Undersigned counsel certifies that he conferred with Defendant’s counsel in writing

  in a good faith effort to reach agreement on the relief requested herein, and Defendant does

  not oppose the requested relief.




                                               3
Case 3:19-cv-00640-TJC-JRK Document 49 Filed 11/13/20 Page 4 of 5 PageID 467




        Respectfully submitted this 13th day of November, 2020.

                                     VARNELL & WARWICK, P.A.

                             By:     /s/ Brian W. Warwick
                                     Brian W. Warwick
                                     Florida Bar No.: 0605573
                                     Janet R. Varnell
                                     Florida Bar No.: 0071072
                                     1101 E. Cumberland Avenue
                                     Suite 201H, #105
                                     Tampa, FL 33602
                                     Telephone: (325) 753-8600
                                     Facsimile: (352) 504-3301
                                     bwarwick@varnellandwarwick.com
                                     jvarnell@varnellandwarwick.com
                                     awallace@varnellandwarwick.com
                                    Kristopher M. Nowicki, Esq.
                                    knowicki@nooneyandroberts.com
                                    THE LAW OFFICE OF NOONEY & ROBERTS
                                    1680 Emerson Street
                                    Jacksonville, Florida 32207
                                    Telephone: (904) 309-8613

                                     Attorneys for Plaintiff




                                            4
Case 3:19-cv-00640-TJC-JRK Document 49 Filed 11/13/20 Page 5 of 5 PageID 468




                                CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that on this 13th day of November, 2020, I electronically

  filed the foregoing with the Clerk of the Court using the CM/ECF system, which will send

  a notice of electronic filing to the following:

  Alan D. Lash
  Florida Bar No. 510904
  alash@lashgoldberg.com
  Michael L. Ehren
  Florida Bar No.: 0043768
  mehren@lashgoldberg.com
  Lash & Goldberg LLP
  Suite 1200, Miami Tower
  100 Southeast Second Street
  Miami, Florida 33131-2100
  Tel: (305) 347-4040
  Fax: (305) 347-4050
  Attorneys for Defendant


                                                    /s/ Brian W. Warwick
                                                        Brian W. Warwick




                                                    5
